Citation Nr: 1631970	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1958 to November 1960, from January 1963 to January 1966, and from April 1971 to April 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim for service connection for bilateral hearing loss was received in February 2012.

In June 2016, the Veteran testified at a Board videoconference hearing at the local RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.    

Additional VA treatment records, an audiological examination report, and written statements from the Veteran's spouse and daughter have been associated with the claims file.  While the most recent statement of the case (dated in October 2013) does not include review of this evidence, in May 2014 and June 2016, the Veteran waived agency of original jurisdiction (AOJ) review of any additional evidence.  As such, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service. 

2.  Symptoms of the currently diagnosed bilateral sensorineural hearing loss were chronic in service and have been continuous since service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting service connection for bilateral hearing loss, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  

For a chronic diseases such as bilateral hearing loss (as an organic disease of the nervous system), service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran essentially contends that he developed bilateral hearing loss during service due to in-service exposure to acoustic trauma that has continued since service separation.  Specifically, at the June 2016 Board hearing, the Veteran testified that he experienced acoustic trauma during service from exposure to weapons and artillery while working as a field artilleryman, cannoneer, and infantryman.  The Veteran reported routinely firing 105 howitzers during his second period of active service and that he noticed losing some hearing during service.  The Veteran testified that his hearing worsened during service, and continued to worsen after service separation, but he did not seek treatment because he could still hear.  See also May 2012 notice of disagreement, August 2013 written statement, October 2013 substantive appeal (on a VA Form 9). 

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  See March 2012 VA examination report; 38 C.F.R. § 3.385.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from exposure to weapons and artillery during service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Further, service personnel records show that the Veteran's military occupational specialty (MOS) was infantryman, which has been identified as an occupation involving a high probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).    

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss were "chronic" in service and have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service and continued to worsen since separation.  

Service treatment records show a shift in hearing thresholds in both ears from enlistment to separation.  November 1958 enlistment and November 1959 physical examination reports (for the Veteran's first period of active service) and a January 1963 reenlistment physical examination report (for the Veteran's second period of active service) note that the Veteran's hearing was measured as being 15/15 on spoken and whispered voice testing.  Although the whisper voice test is an alternative means of testing hearing, the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  As such, the Board finds that there was no probative audiological evaluation performed at service separation from the Veteran's first period of active service or at the time of reenlistment for the Veteran's second period of active service.  See Ledford v. Derwinski, 3 Vet App. 87, 89 (1992) (holding that a claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service).      

In a November 1965 service separation physical examination report, the converted audiometric test results note left ear audiometric thresholds outside the normal range (30 dB at 4000 Hz), but that thresholds were still within the normal range in the right ear as reflected by the converted service separation audiometric reading.  See Hensley at 157 (where the Court cited to medical authority for the holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  (Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)  

Again, in the April 1976 service separation physical examination report (from the Veteran's third period of active service), the audiometric test results note left ear audiometric thresholds outside the normal range (30 dB at 4000 Hz), but that thresholds were still within the normal range in the right ear as reflected by the service separation audiometric reading.  See Hensley, supra.  The Board finds that these threshold shifts are some evidence that the Veteran experienced "chronic" symptoms of bilateral hearing loss in service.

Service treatment records do not contain any other complaints, symptoms, diagnoses or treatment attributed to hearing loss.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").    

Throughout the course of this appeal, the Veteran has consistently contended that his hearing loss began during service and continued to worsen since service separation.  At the June 2016 Board hearing, the Veteran testified that his hearing worsened during service, and continued to worsen after service separation, but he did not seek treatment because he could still hear.  See also May 2012 notice of disagreement, August 2013 written statement, October 2013 substantive appeal (on a VA Form 9). 

The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his hearing loss symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  Further, in a September 2013 written statement, the Veteran's daughter reported that her father's hearing loss had progressively worsened since retiring from service.

The Board finds the Veteran's assertions of the onset of bilateral hearing loss during service and his reports of bilateral hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma, in-service hearing threshold shift in both ears, and current diagnoses, are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and are etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on "chronic" in-service symptoms and continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. While a March 2012 VA examination report addresses the question of whether the claimed bilateral hearing loss is directly related to active service, the grant of presumptive service connection renders moot all of theories of entitlement.  As such this medical opinion need not be further discussed.
     

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


